Citation Nr: 1108733	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of both upper extremities, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in St. Petersburg, Florida.  

In an April 2009 decision, the Board denied service connection for PTSD and peripheral neuropathy of the upper extremities, dismissed an appeal for sleep apnea, and remanded the appeal for TDIU.

The Veteran appealed to the Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion, in January 2010, the Court Clerk vacated the Board's decision as to the PTSD and peripheral neuropathy claims.  The Joint Motion specifically did not disturb the TDIU remand or the withdrawal for sleep apnea.  

Although the psychiatric issue listed on the Title page has been certified for review as entitlement to service connection for PTSD, the record indicates that the Veteran has other psychiatric diagnoses.  The Board has therefore recharacterized the issue as noted.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In light of the Joint Motion, additional development is necessary.  As an initial matter, the Veteran has submitted additional pertinent evidence directly to the Board in November 2010, and waived initial RO review of this evidence.  However, as the issues are being remanded for additional evidentiary and procedural development, the RO must also consider this new evidence.  See 38 C.F.R. §§ 19.31, 20.1304.

Next, VA should attempt to obtain records pertaining to the Veteran's disability retirement.  Specifically, he worked as a civilian for the U.S. Navy at the Naval Air Station in Pensacola, Florida, from early 1994 to mid-2004, and apparently received disability retirement benefits.  The RO should attempt to obtain any available records from the Veteran's former employer pertaining to an award of disability retirement from this period of employment.  

Next, while a January 2005 VA examiner opined that peripheral neuropathy was not related to diabetes, the examiner did not provide a medical opinion as to whether the service-connected diabetes mellitus aggravated nonservice-connected peripheral neuropathy of the upper extremities.  Hence, pursuant to the Joint Motion, the medical opinion is inadequate and a remand is needed to address the issue.

As to the claim for service connection for an acquired psychiatric disorder, to include PTSD, a remand is required to afford him an examination to determine whether he meets the criteria for PTSD, whether his claimed stressor is adequate to support such a diagnosis, or whether he has an acquired psychiatric disorder that is otherwise related to service.  

Of note, the regulations were recently amended to include that if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

The Veteran's DD Form 214 establishes that he served on active duty from June 1969 to August 1971, that his primary military occupational specialty was that of a cook's helper and cook, and that he had Vietnam service from May 1970 to August 1971.  However, personnel records reflect that he was not in Vietnam for the entire period as he was absent without leave (AWOL) from September 1970 to February 1971, was assigned to Fort Ord and Oakland Army Base in California from February to April 1971, and was AWOL again in March 1971.  He was not awarded any combat citations.

As to the TDIU, in its April 2009 decision and remand, the Board remanded this issue for additional procedural and evidentiary development.  It does not appear that the remand directives have been completed.  When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another remand is required.  

Moreover, the potential outcome of the claims for service connection for PTSD and peripheral neuropathy of the upper extremities could affect the outcome of the issue of whether the Veteran is entitled to a TDIU rating.  See 38 C.F.R. § 4.16.  Accordingly, the TDIU rating claim is considered to be inextricably intertwined with the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA Outpatient Clinic in Pensacola, Florida, and from the VA Medical Center in Biloxi, Mississippi, for the period from January 2007 to the present.

2.  The RO should contact the Office of Personnel Management, or any other appropriate records repository, in an attempt to obtain any available records pertaining to the Veteran's disability retirement from his position as a civilian employee at the Naval Air Station in Pensacola, Florida, until July 2004.  

If such records are unavailable, a notation to that effect should be made in the claims file.

3.  Schedule the Veteran for an examination to determine the current nature and likely etiology of his psychiatric disorder, including PTSD.  The claims folder should be made available to the examiner for review.  

After a review of the claims file and an examination of the Veteran, the examiner is asked to determine the following:

* Is the stressor(s) claimed by the Veteran related to fear of hostile military or terrorist activity;
* Is the claimed stressor(s) adequate to support a diagnosis of PTSD;
* Are the current symptoms related to the claimed stressor(s).

To date, the Veteran has reported the following stressors:

* That "around June 1970," somewhere "around Dang Ha," he was assigned to 101st Airborne, 158th Aviation and they came under constant nightly attack.  One day he saw a rocket land on and kill a new man on base.  He said he was stationed 30 miles from the demilitarized zone.  (January 2004)
* The Veteran reported that the above incident occurred in approximately May 1970, and he could not remember the person's name.  He had no other personal experiences that could be related to his diagnosis of PTSD other than his "tour in Vietnam from 1970 to 1971."  (April 2004)
* He contended that his exposure to combat while delivering food in Vietnam constituted his PTSD stressor. (March 2009)
* Related that he was deployed to Vietnam, remained there one year, saw a guy blown up and a Vietnamese woman burned to death.  One of his friends was killed one or two days before he was scheduled to leave the country. (February 2010)
* Indicated to a private psychiatrist that he went on patrols, served guard duty, and flew food to troops in the field. (September 2010)

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently-demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

The examiner is also asked to address whether the Veteran's psychiatric disorder(s) render him unemployable.

A rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for an examination to determine whether his service-connected diabetes mellitus has aggravated any current nonservice-connected peripheral neuropathy of the upper extremities.  The claims folder should be provided to the examiner for review.  

Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following questions:

* Is it at least as likely as not that the Veteran's service-connected diabetes mellitus aggravated his peripheral neuropathy/carpal tunnel syndrome of the upper extremities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of peripheral neuropathy present (i.e., a baseline) before the onset of the aggravation.

The examiner is also asked to address whether the Veteran's diabetes mellitus and/or peripheral neuropathy render him unemployable.

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed.

5.  Schedule the Veteran for a general medical examination to determine whether he is unemployable due to his service-connected disabilities.  The claims file must be reviewed in conjunction with such the examination.  The examiner is requested to enter an opinion as to whether the Veteran's service-connected disabilities are so severe as to preclude substantially gainful employment.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

6.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence received since the last supplemental statement of the case, and consideration of amended 38 C.F.R. § 3.304(f).  

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

